IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,065


EX PARTE DANNY GILMORE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM GALVESTON COUNTY



 Per Curiam.


O P I N I O N



 This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.07, V.A.C.C.P.  Applicant was convicted of murder and punishment
was assessed at life in prison.  This conviction was affirmed.  Gilmore v. State, No. 14-99-00895-CR (Tex.App. - Houston [14th], opinion delivered October 4, 2001). 
	Applicant contends, inter alia, that he received ineffective assistance from his trial
counsel.  The trial court held a hearing and has entered findings of fact and conclusions of
law.  The trial court concludes that the performance of Applicant's trial counsel was deficient
and that prejudice resulted.  The trial court's findings are supported by the record.  Applicant
is entitled to relief. 
 Relief is granted.  The conviction in cause number 94CR0410 from the 212th Judicial
District Court of Galveston County is set aside and Applicant is ordered remanded to the
custody of the Galveston County Sheriff to answer the charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division.

DELIVERED: JANUARY 12, 2005
DO NOT PUBLISH